Title: John M. Perry to Thomas Jefferson, 26 May 1818
From: Perry, John M.
To: Jefferson, Thomas


          
            Dear Sir
            Central College
26 May 1818
          
          I have unexpectedly to go to Lynchburg again—My son Thos has got So much worse since I left there that my Brother has sent a Messenger for me a second time—Mr Dinsmore who will hand you this has promised to begin to work on the pavillion I have undertaken to do for the College—I hope by this araangement arrangement that we shall be yet able to have it done in time or So near that it will not make So much difference—Mr Dinsmore will make everry arrangement  with you respecting the manner in which the work will be done I shall press Mr Brown to Come on the moment I get to Lynchburg to  Commence laying the bricks will ready by the middle of next week—
          
            respectfully yr Ob; St
            John M Perry
          
        